DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.
 
EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by applicant’s representative Brad Bertoglio via phone interview on 06/17/2021.
	The application has been amended as follows:

IN THE CLAIMS:
	20. (Currently Amended) A method for palm authentication, comprising: 
comprising a 3D virtual object and appearing to reside substantially in front of a user wearing a headset; 
	wherein the viewfinder image includes at least the cue guiding a user wearing the headset to place a palm of the user in a position aligned with the 3D virtual object within a field of view of a camera coupled to the headset; 
	capturing a set of images, using the camera, of the palm at the position aligned with the 3D virtual object; 
	processing the set of images to determine a set of identifying features of the palm; 
	comparing the set of identified features with enrolled palm prints to identify the palm; 
	authenticating the user by determining whether the palm identified belongs to a set of authorized credentials of persons authorized to access one or more applications using the headset; and 
	permitting access to at least one application whenever the user wearing the headset is a person that is authorized; 
	wherein the viewfinder image includes displaying (a) the cue superimposed upon a live image stream captured by the camera displayed stereoscopically, and (b) a mask to block a portion of a real-world background peripheral to the cue from being viewable to the user through the display.

Allowable Subject Matter
Claims 1-2, 4, 5, 7, 8, 10-15, 17-21 and 23-32 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Tsurumi [U.S. PG Publication No. 2017/0140547], Takahashi et al. [U.S. PG Publication No. 2016/0116740] and Riedel [U.S. PG Publication No. 2015/0264339]) do .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483